UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investors Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: April 30, 2009 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/09 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Aerospace and defense (3.1%) General Dynamics Corp. 90,410 $4,671,485 Goodrich Corp. 110,800 4,906,224 L-3 Communications Holdings, Inc. 127,437 9,704,328 Lockheed Martin Corp. 151,184 11,872,480 United Technologies Corp. 237,100 11,579,964 Automotive (0.6%) Honda Motor Co., Ltd. ADR (Japan) 48,800 1,418,128 Magna International, Inc. Class A (Canada) 210,400 7,145,184 Banking (5.3%) Bank of America Corp. 1,369,980 12,233,920 BB&T Corp. 300,500 7,013,670 JPMorgan Chase & Co. 919,300 30,336,900 U.S. Bancorp 334,141 6,088,049 Wells Fargo & Co. 849,735 17,003,197 Beverage (1.1%) PepsiCo, Inc. 270,500 13,460,080 Biotechnology (2.0%) Amgen, Inc. (NON) 441,900 21,418,893 Genzyme Corp. (NON) 110,400 5,887,632 Broadcasting (0.6%) Liberty Media Corp. Class A (NON) 342,000 8,327,700 Building materials (0.3%) Masco Corp. 402,700 3,567,922 Cable television (1.4%) Comcast Corp. Class A 687,200 10,624,112 Time Warner Cable, Inc. 247,913 7,990,236 Chemicals (2.0%) CF Industries Holdings, Inc. 19,600 1,412,180 Dow Chemical Co. (The) 278,600 4,457,600 Monsanto Co. 115,836 9,833,318 Potash Corp. of Saskatchewan, Inc. (Canada) 40,419 3,495,839 PPG Industries, Inc. 167,800 7,391,590 Commercial and consumer services (0.7%) Alliance Data Systems Corp. (NON) 127,600 5,342,612 Manpower, Inc. 93,200 4,015,988 Communications equipment (3.7%) Cisco Systems, Inc. (NON) 1,877,900 36,281,028 Qualcomm, Inc. 352,600 14,922,032 Computers (5.3%) Apple, Inc. (NON) 234,067 29,452,651 EMC Corp. (NON) 633,300 7,935,249 Hewlett-Packard Co. 287,140 10,331,297 IBM Corp. 243,600 25,141,956 Conglomerates (2.0%) General Electric Co. 2,129,300 26,935,645 Consumer goods (2.7%) Avon Products, Inc. 216,200 4,920,712 Colgate-Palmolive Co. 91,800 5,416,200 Estee Lauder Cos., Inc. (The) Class A 213,200 6,374,680 Procter & Gamble Co. (The) 405,600 20,052,864 Distribution (0.2%) SYSCO Corp. 108,700 2,535,971 Electric utilities (2.1%) American Electric Power Co., Inc. 153,287 4,043,711 Edison International 386,600 11,021,966 Exelon Corp. 82,400 3,801,112 Pepco Holdings, Inc. 771,534 9,219,831 Electrical equipment (0.4%) Emerson Electric Co. 146,000 4,969,840 Electronics (1.8%) Altera Corp. 77,600 1,265,656 Intel Corp. 432,600 6,826,428 National Semiconductor Corp. 403,100 4,986,347 Tandberg ASA (Norway) 365,800 5,201,841 Texas Instruments, Inc. 325,400 5,876,724 Energy (oil field) (1.8%) Halliburton Co. 421,000 8,512,620 Transocean, Ltd. (Switzerland) (NON) 117,700 7,942,396 Weatherford International, Ltd. (NON) 515,700 8,576,091 Energy (other) (0.4%) First Solar, Inc. (NON) 31,100 5,824,719 Engineering and construction (0.2%) Fluor Corp. 83,000 3,143,210 Financial (0.2%) Broadridge Financial Solutions, Inc. 130,000 2,515,500 Food (2.0%) Archer Daniels Midland Co. 179,600 4,421,752 Dean Foods Co. (NON) 82,700 1,711,890 General Mills, Inc. 180,800 9,164,752 Kraft Foods, Inc. Class A 500,717 11,716,778 Forest products and packaging (0.8%) Crown Holdings, Inc. (NON) 175,500 3,869,775 International Paper Co. 139,500 1,766,070 MeadWestvaco Corp. 314,500 4,925,070 Health-care services (3.2%) BioMarin Pharmaceuticals, Inc. (NON) 146,400 1,882,704 CIGNA Corp. 216,800 4,273,128 IMS Health, Inc. 206,700 2,596,152 McKesson Corp. 376,100 13,915,700 Omnicare, Inc. 330,900 8,507,439 UnitedHealth Group, Inc. 165,800 3,899,616 WellPoint, Inc. (NON) 199,400 8,526,344 Homebuilding (0.4%) D.R. Horton, Inc. 384,400 5,016,420 Insurance (4.0%) ACE, Ltd. 304,600 14,109,072 Arch Capital Group, Ltd. (NON) 53,600 3,097,008 Berkshire Hathaway, Inc. Class B (NON) 6,987 21,415,155 MetLife, Inc. 255,780 7,609,455 Travelers Cos., Inc. (The) 183,100 7,532,734 XL Capital, Ltd. Class A 167,100 1,589,121 Investment banking/Brokerage (3.2%) Ameriprise Financial, Inc. 424,900 11,196,115 Goldman Sachs Group, Inc. (The) 170,000 21,845,000 Invesco, Ltd. 388,300 5,715,776 Morgan Stanley 232,200 5,489,208 Lodging/Tourism (0.5%) Carnival Corp. 238,300 6,405,504 Machinery (0.7%) Caterpillar, Inc. 184,313 6,557,857 Joy Global, Inc. 125,200 3,192,600 Manufacturing (0.1%) Shaw Group, Inc. (NON) 46,800 1,569,204 Media (2.1%) Time Warner, Inc. 494,166 10,787,644 Viacom, Inc. Class B (NON) 177,300 3,411,252 Walt Disney Co. (The) 476,700 10,439,730 WPP PLC (United Kingdom) 562,372 3,852,453 Medical technology (2.2%) Becton, Dickinson and Co. 45,700 2,763,936 Boston Scientific Corp. (NON) 783,500 6,589,235 Hospira, Inc. (NON) 289,500 9,515,865 Medtronic, Inc. 370,300 11,849,600 Metals (0.7%) Cliffs Natural Resources, Inc. 146,100 3,369,066 Nucor Corp. 136,000 5,533,840 Office equipment and supplies (0.8%) Avery Dennison Corp. 119,900 3,445,926 Pitney Bowes, Inc. 325,400 7,985,316 Oil and gas (11.4%) BP PLC ADR (United Kingdom) 308,400 13,094,664 Chevron Corp. 617,400 40,810,140 ConocoPhillips 263,248 10,793,168 Exxon Mobil Corp. 677,900 45,195,593 Hess Corp. 21,754 1,191,902 Marathon Oil Corp. 158,100 4,695,570 Noble Energy, Inc. 59,300 3,365,275 Occidental Petroleum Corp. 435,800 24,531,182 Ultra Petroleum Corp. (NON) 158,700 6,792,360 XTO Energy, Inc. 166,650 5,776,089 Pharmaceuticals (7.3%) Abbott Laboratories 523,600 21,912,660 Eli Lilly & Co. 98,500 3,242,620 Johnson & Johnson 586,200 30,693,432 Merck & Co., Inc. 632,800 15,339,072 Pfizer, Inc. 1,380,200 18,439,472 Wyeth 248,100 10,519,440 Power producers (0.7%) AES Corp. (The) (NON) 744,600 5,264,322 NRG Energy, Inc. (NON) 255,700 4,597,486 Railroads (0.9%) Burlington Northern Santa Fe Corp. 137,030 9,246,784 CSX Corp. 98,100 2,902,779 Real estate (0.8%) Digital Realty Trust, Inc. (R) 156,727 5,643,739 Kimco Realty Corp. (R) 385,593 4,634,828 Regional Bells (3.4%) AT&T, Inc. 979,705 25,100,042 Qwest Communications International, Inc. 1,357,110 5,279,158 Verizon Communications, Inc. 549,200 16,662,728 Restaurants (0.9%) McDonald's Corp. 240,500 12,816,245 Retail (6.1%) CVS Caremark Corp. 336,110 10,681,576 Gap, Inc. (The) 330,600 5,137,524 Herbalife, Ltd. (Cayman Islands) 107,000 2,120,740 Home Depot, Inc. (The) 216,700 5,703,544 Kroger Co. 457,400 9,888,988 Macy's, Inc. 786,000 10,752,480 Safeway, Inc. 290,200 5,731,450 TJX Cos., Inc. (The) 176,600 4,939,502 Wal-Mart Stores, Inc. 560,100 28,229,040 Schools (0.3%) Apollo Group, Inc. Class A (NON) 69,000 4,343,550 Semiconductor (0.4%) Atmel Corp. (NON) 523,800 2,011,392 Formfactor, Inc. (NON) 74,719 1,302,352 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 136,000 1,437,520 Software (3.0%) Microsoft Corp. 1,447,800 29,332,428 Oracle Corp. 469,500 9,080,130 Parametric Technology Corp. (NON) 248,700 2,773,005 Technology (0.3%) Affiliated Computer Services, Inc. Class A (NON) 97,500 4,717,050 Technology services (2.7%) Accenture, Ltd. Class A 337,163 9,922,707 Check Point Software Technologies (Israel) (NON) 246,200 5,704,454 Computer Sciences Corp. (NON) 73,200 2,705,472 Google, Inc. Class A (NON) 18,878 7,475,122 SAIC, Inc. (NON) 186,700 3,379,270 Yahoo!, Inc. (NON) 564,200 8,062,418 Telecommunications (0.5%) CenturyTel, Inc. 94,300 2,560,245 Sprint Nextel Corp. (NON) 1,133,500 4,942,060 Tobacco (1.6%) Altria Group, Inc. 418,300 6,830,839 Lorillard, Inc. 67,300 4,248,649 Philip Morris International, Inc. 304,800 11,033,760 Trucks and parts (0.1%) Autoliv, Inc. (Sweden) 42,108 1,038,804 Total common stocks (cost $1,719,666,274) CONVERTIBLE BONDS AND NOTES (0.9%)(a) Principal amount Value ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) $2,185,000 $2,185,000 Textron, Inc. cv. sr. unsec. notes Ser. TXT, 4 1/2s, 2013 4,835,000 5,221,800 United States Steel Corp. cv. sr. unsec. notes 4s, 2014 4,808,000 5,120,520 Total convertible bonds and notes (cost $11,828,000) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Autoliv, Inc. $2.00 cv. pfd. (Sweden) 84,264 $3,020,022 Total convertible preferred stocks (cost $2,106,600) SHORT-TERM INVESTMENTS (0.6%)(a) Shares Value Putnam Money Market Liquidity Fund (e) 8,001,173 $8,001,173 Total short-term investments (cost $8,001,173) TOTAL INVESTMENTS Total investments (cost $1,741,602,047) (b) NOTES (a) Percentages indicated are based on net assets of $1,367,064,167. (b) The aggregate identified cost on a tax basis is $1,757,477,712, resulting in gross unrealized appreciation and depreciation of $40,076,966 and $421,090,572, respectively, or net unrealized depreciation of $381,013,606. (NON) Non-income-producing security. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $8,561 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $12,052,108 and $12,322,571, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $408 for the period ended April 30, 2009. During the period ended April 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $13,320,452 and $5,319,279, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At April 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of April 30, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $1,351,862,470 $ Level 2 24,601,636 Level 3 Total $1,376,464,106 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 26, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 26, 2009
